SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant [X] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 Cenveo, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee paid: [ ] Fee paid previously with preliminary materials. [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: April 10, 2014 Dear Fellow Shareholders: Please be advised that we will hold our Annual Meeting of Shareholders on Thursday, May 1, 2014 at8:00 a.m. Eastern Time at the offices of Cenveo, Inc., 200 First Stamford Place, Stamford, Connecticut 06902.At this meeting, we plan on only covering the legal portion of the agenda as outlined on the attached notice on the following page.We will serve no refreshments or breakfast at this meeting. We hope to host a Cenveo Investor Day later this year after we make additional progress on our integration efforts of National Envelope.We will keep everyone apprised once we set a date. I would also like to personally thank Len Green for his eight years of service to the Cenveo Board of Directors.Len recently informed me that he is not standing for re-election.His insight and leadership will be missed.On behalf of the entire Company, I want to wish him well in his future endeavors. Your vote is important to us and I encourage you to sign and return your proxy card so that your shares will count.Thank you. Robert G. Burton, Sr. Chairman and Chief Executive Officer Shareholder Bondholder Cenveo, Inc. 200 First Stamford Place Stamford, CT 06902 (203) 595-3000 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS AND PROXY STATEMENT To Our Shareholders: On May 1, 2014, Cenveo, Inc. will hold its 2014 annual meeting of shareholders at the offices of Cenveo, Inc., 200 First Stamford Place, Stamford, Connecticut 06902. The meeting will begin at 8:00 a.m. Eastern Time. Shareholders who owned shares of our common stock at the close of business on March 27, 2014 may attend and vote at the meeting. We ask that all shareholders be present at the meeting in person or by proxy so that we will have a quorum. At the meeting, you will be asked to: 1. Elect six directorsfor terms expiring at the 2015 annual meeting of shareholders; 2. Ratify the selection ofGrant Thornton LLPby the Board’s Audit Committee as our independent auditors for 2014; 3. Approve, by a non-binding, advisory vote, 2013 compensation paid to the Company’s named executive officers; and 4. Attend to any other business properly presented at the meeting or any adjournment thereof. We do not know of any other business that will come before the meeting. In order to vote without attending the meeting, you may sign and date the enclosed proxy card and return it in the postage prepaid envelope. A copy of our 2013 Annual Report is enclosed. This notice and proxy statement, the proxy card and the 2013 Annual Report are being mailed on or aboutApril 10, 2014. By Order of the Board of Directors, Ian R. Scheinmann Senior Vice President, Legal Affairs Shareholder Stamford, Connecticut April 10, 2014 YOUR VOTE IS IMPORTANT TO CENVEO. Regardless of whether you plan to attend the meeting in person, we urge you to vote in favor of each of the proposals as soon as possible. PROXY STATEMENT TABLE OF CONTENTS PROPOSALS TO BE VOTED ON 1 NOMINEES FOR THE BOARD OF DIRECTORS 3 GOVERNANCE, BOARD COMMITTEES AND BOARD COMPENSATION 6 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 11 EXECUTIVE OFFICERS 13 COMPENSATION OF EXECUTIVE OFFICERS 14 EQUITY COMPENSATION PLAN INFORMATION 26 REPORT OF THE AUDIT COMMITTEE 30 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 31 TRANSACTIONS WITH RELATED PERSONS, PROMOTERS & CERTAIN CONTROL PERSONS 32 OTHER INFORMATION 33 QUESTIONS AND ANSWERS 34 PROPOSALS TO BE VOTED ON Proposal 1—Election of Directors Six directors will be elected this year for terms expiring in 2015. The nominees for election are: Robert G. Burton, Sr. Dr. Mark J. Griffin Gerald S. Armstrong
